Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This action is in response to claims filed 11/23/20. Claims 1, 4-10, and 13-18 are pending and under examination.

Withdrawn Rejections
The claim objections are withdrawn in light of the amendments.
The §112(b) rejection is withdrawn in light of the amendments.
The §112(a) rejections are withdrawn in light of the amendments. Specifically, those limitations in e.g., previous claim 2—which was not rejected under this paragraph—have been included in the amended claims.
The §102 rejection over Wang is withdrawn. Wang does not teach any specific residues which are phosphorylated, which is now required by all pending claims.
The §103 over Wang/He is withdrawn. Wang/He do not teach any specific residues which are phosphorylated, which is now required by all pending claims.

Maintained Rejections and New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 13-16 are rejected under 35 U.S.C. § 101 because the claims as a whole are not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, these claims do not recite something significantly more than a judicial exception. This is a maintained rejection. 
 The rationale for this determination consistent with the most recent guidance for analysis of natural products is explained below:

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. The claims are directed to peptides of PTEN and fragments thereof and fall within the statutory category of a composition of matter.

Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, PTEN is a naturally occurring protein and falls under the judicial exception for natural products. Further, the claimed phosphorylation sites are naturally occurring phosphorylation sites of the natural protein. See Torres (IDS 3/5/20 citation 4) stating S370, S380, T382, T383, and S385 are all phosphorylation sites for CK2 which occurs in vivo (p.995 Cl). Torres also teaches native PTEN comprises a PDZ domain (p.996 C2). The same teachings are found in Song (IDS 3/5/20 citation 3, e.g., figure 4).
While the claims encompass fragments of the native protein, these are similarly ineligible as there is no indication of any difference between these fragments and the same section as it naturally occurs in the protein. This is similar to the fact pattern in the Myriad case. In Myriad, the Supreme Court made clear that while isolating a nucleic acid changes its structure (by breaking bonds), this change does not create a marked difference in structure between the isolated nucleic acid and its naturally occurring counterpart (Myriad 133 S. Ct. at 2116-2118). In the same way, simply isolating certain portions of the native protein (fragments) does not create a marked difference in structure, e.g., the primary sequence is identical and the purpose of these fragments is to mimic the native "closed" form of the protein.

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. 
 In this case, there are no limitations or elements other than the exception itself. As above, fragmenting a naturally occurring protein does not distinguish the isolated sequence from that same sequence in the parent protein in the same way that breaking bonds in a nucleic acid do not distinguish that nucleic acid fragment. The elements of the peptide being phosphorylation are no more than a recitation of the naturally occurring phosphorylation sites, which would be phosphorylated naturally.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” that the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, additional elements cannot add significantly more as no additional elements are claimed.
	Therefore, claims 10 and 13-16 are not patent eligible. Note claim 17 is not included in this rejection as there is no evidence that native PTEN comprises a PTD.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (IDS 3/5/20 citation 3). This is a maintained rejection. 
Regarding claim 10 and 13-15, Song teaches phosphorylated PTEN, which meets the limitations of a PTEN inhibitor as evidenced by the instant dependent claims. Song discloses PTEN phosphorylated on serine and threonine residues (figure 4), thus meeting every limitation of the claim. Song discloses a PTEN peptide phosphorylated at residues S370, S380, and S385 (figure 4).
Regarding claim 16, Song discloses the PTEN peptide comprising a PDZ domain (figure 4).
Therefore, claims 10 and 13-16 are anticipated by Song.

Claim(s) 10, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahdar (IDS 3/5/20 citation 2). This is a maintained rejection.
Rahdar teaches a phosphorylated C-terminal fragment of PTEN (residues 352-403; e.g., p.482 Cl; p.483 Cl; figure 5; p.484 C2). Such a fragment anticipates all the limitations of instant claims 10, 13 and 15-16.
Therefore, claims 10, 13 and 15-16 are anticipated by Rahdar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 6-10, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20120269829; IDS 3/5/20 citation 3) in view of Rahdar (IDS 3/5/20 citation 2). This has been modified as necessary to address the amendments.

Regarding claim 1, Wang teaches a method of treating disease associated with cytotoxic stress comprising administering a PTEN inhibitor peptide (claim 22), resulting in preventing cell death (claim 23) (i.e., attenuating nerve degeneration). Such diseases include those in which nerve degeneration is an inherent symptom, such as spinal cord injury, stroke, ALS, and Alzheimer’s disease (claim 24). Thus, by administering a PTEN inhibitor peptide to such subjects, 
Regarding the claim limitation “at or an area near an injured nerve”, Wang teaches intravenous administration of the PTEN inhibitor improves motor performance and reduces infarct volume (paragraphs 118-119). The instant specification defines “near” as "close enough between the injection site and the injury area to effect an efficacious outcome of regenerating nerve or preventing degeneration of the injured nerve cells as the injured site” (paragraph 20). As Wang teaches the therapeutic benefits of such administration and demonstrates that intravenous injection effects an efficacious outcome, the intravenous administration of Wang meets the limitation for "near an injured nerve".
Rahdar teaches the mechanism by which PTEN functions and is regulated. PTEN exists in either the “open” or “closed” form, where the closed form is biologically inactive while the open form allows for binding to the plasma membrane and interaction with PTEN substrates (figure 5). This conformation switch is regulated by phosphorylation; increased phosphorylation of the C-terminal tail elicits the closed, 
Thus, the difference between Wang and the instant claim is in the choice of PTEN inhibitor as the peptide PTEN inhibitors of Wang are peptide fragments of PTEN itself and inhibit PTEN by mutation of ubiquitination sites. Wang teaches these sites are around residues K13 and K289, but is silent regarding phosphorylation of the C-terminal tail.
However, one of ordinary skill in the art at the time of filing would have been motivated to use phosphorylated PTEN fragments in the method of Wang with a reasonable expectation of success, thus arriving at the instant claim. Wang provides motivation to treat conditions using PTEN inhibitors.  Rahdar provides a detailed exploration of the mechanism by which PTEN activity occurs and objectively demonstrates that addition of phosphorylated PTEN fragment 352-403 inhibits membrane association, which Rahdar characterizes as “critical” to PTEN activity. Thus, Rahdar teaches one of ordinary skill in the art that a modified PTEN fragment, one in which a serine or threonine in the phosphorylation site is phosphorylated, directly inhibits the activity of PTEN. Thus, one of ordinary skill in the art at the time of filing would have had a reasonable expectation of success when using such a fragment to inhibit PTEN in the method of Wang and would have been motivated to use such a fragment as Rahdar teaches the efficacy of these fragments in achieving the stated goal of Wang, i.e., inhibition of PTEN. Moreover, 
Regarding claim 4, the claim would have been obvious for the same reasons as claim 1.
Regarding claim 6, the claim would have been obvious for the same reasons as claim 1.
Regarding claim 7, Rahdar demonstrates such a fragment (PTEN352-403) inhibits membrane association, and therefore activity, of mature, full-length PTEN, particularly inhibiting the active, open form of PTEN, which is the therapeutic mechanism of the method of Wang.
Regarding claim 8, one of ordinary skill in the art at the time of filing would have been motivated to include a PTD to gain the benefits taught by Wang, such as delivery to the brain (e.g., Wang claim 3 and paragraphs 40-41).
Regarding claim 9, Wang teaches examples such as spinal cord injury and Alzheimer’s disease (claim 24), in which the nerve injury would be in the CNS. Thus one of ordinary skill in the art at the time of filing would have been motivated to use the phosphorylated PTEN fragments of Rahdar to treat these diseases with a reasonable expectation of success for the same reasons as above.
Regarding claim 10, Wang teaches a PTEN inhibitor peptide as above. Rahdar teaches such a peptide as above.
Regarding claims 13 and 15-17, such a    peptide    would    have been    obvious    for    reasons    above.
Regarding claim 18, the sole active step is taught by Wang and the same result is inherent to the method even if using the peptide of Rahdar, as the phosphorylated fragment achieves the same mechanistic result, i.e., inhibition of PTEN.
Therefore, claims 1, 4, 6-10, 13, and 15-18 would have been obvious over Wang and Rahdar.

Claims 1, 4, 6-10, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20090305333; IDS 3/5/20 citation 1) in view of Wang (US 20120269829; IDS 3/5/20 citation 3) and further in view of Rahdar (IDS 3/5/20 citation 2). This has been modified as necessary to address the amendments.

The teachings of Wang and Rahdar are discussed above. While the combination of these references results inherently in the regeneration of nerves and enhanced cell activity (and is therefore a proper rejection of the claims), it is further set forth that even these effects would have been predicted and expected by one of ordinary skill in the art at the time of filing based further on the teachings of He that such regeneration and increased activity is an explicit result of PTEN inhibition. He claims a method of promoting regeneration in a lesioned mature neuron (i.e, regeneration of a nerve; claim 1) by contacting the neuron locally (claim 15, i.e., administering at or near an injured nerve) an inhibitor of PTEN (claims 2 and 3). He notes the nerve is an injured nerve occurring as a result of traumatic injury, stroke, spinal cord injury, or CNS degeneration (e.g., claims 4-6, 8-9, and 11). He includes administering an “activator of protein translation in the neuron” (claim 1), that activator being a PTEN inhibitor (claims 2-3). While disclosing several PTEN inhibitors, e.g., claim 3, He does not disclose any peptide inhibitors of PTEN as instantly required.
Nevertheless, one of ordinary skill in the art would have been motivated to use a peptide inhibitor of PTEN as taught by Wang in the method of He with a reasonable expectation of success, thus arriving at the instant method. Both He and Wang are concerned with the same problem—treating conditions such as stroke, spinal cord injury, and CNS degenerative disorders—and both offer the same solution—inhibit PTEN. Thus, the difference between He and the instant claim is only in choosing a certain class of PTEN inhibitor, i.e., in selecting peptide inhibitors with certain phosphorylated residues rather than small molecule/chemical inhibitors.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (e.g., Wang teaches peptide inhibitors of PTEN treat certain diseases), and a person of ordinary skill would recognize that it would improve similar methods (e.g., the method of He inhibiting PTEN in those same diseases) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If 
In this case, He teaches inhibition of PTEN treats diseases such as Alzheimer’s disease and injuries such as spinal cord injury through a mechanism including nerve regeneration/attenuating nerve degeneration. One of ordinary skill in the art would have a reasonable expectation of success when using a PTEN inhibitor other than those taught by He, particularly the peptide inhibitors of Wang/Rahdar which are taught as useful for treating identical diseases/injuries as well as the relevance of the phosphorylation sites to the activity of the fragment.
Therefore, claims 1, 4, 6-10, 13, and 15-18 would have been obvious.

Claims 1, 4-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20120269829; IDS 3/5/20 citation 3) in view of Rahdar (IDS 3/5/20 citation 2) and further in view of Torres (IDS 3/5/20 citation 4). This has been modified as necessary to address the amendments.
Wang and Rahdar are discussed above as well as their relevance to the instant claims. Notably, the C-terminal fragment taught by Rahdar is 352-403, which includes serine 370. However, both Wang and Rahdar are silent regarding this residue.
Regarding claims 5 and 14, nevertheless it would have been obvious to one of ordinary skill in the art at the time of filing to phosphorylate every serine/threonine residue of this fragment as Rahdar teaches the significant inhibitory effect of these phosphorylated fragments as well as the mechanism of inhibition relying on such phosphorylation; one of ordinary skill in the art would have had a reasonable expectation that additional phosphorylation of the fragment would increase the inhibitory potential of the fragment. Moreover, Torres explicitly teaches S370 is an important regulatory phosphorylation site for PTEN: “Ser-370 and Ser-385 are major determinants for in vitro phosphorylation of PTEN" (p.995 C2), "significant reduction in the in vivo PTEN phosphorylation was observed on the S370A and S385A mutants" (p.996 Cl), "the S370E/S385E mutant was hyperphosphorylated in comparison with the S370A/S385A mutant...suggesting that phosphorylation of these two PTEN residues might prime for additional phosphorylation of nearby residues” (p.996 Cl-2).

Therefore, claims 1, 4-10, and 13-18 would have been obvious over Wang, Rahdar, and Torres.

Claims 1, 4-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20090305333) in view of Wang (US 20120269829; IDS 3/5/20 citation 3) and further in view of Rahdar (IDS 3/5/20 citation 2) and Torres (IDS 3/5/20 citation 4). This has been modified as necessary to address the amendments.
The teachings of Wang, Rahdar, and Torres are discussed above. While the combination of these references results inherently in the regeneration of nerves and enhanced cell activity (and is therefore a proper rejection of the claims), it is further set forth that even these effects would have been predicted and expected by one of ordinary skill in the art at the time of filing based further on the teachings of He that such regeneration and increased activity is an explicit result of PTEN inhibition.
Therefore, claims 1, 4-10, and 13-18 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10, and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10584153. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are specific embodiments of, and anticipate, the instant claims.
It is noted that the instant application was filed as a divisional of application 15/142324, now US 10584153. As the ‘324 application did not contain any restriction and all pending subject matter was examined in the reference document, there is no protection from double patenting under 35 USC 121.

Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive.
Regarding the §101 rejection, Applicant argues that the invention is directed to an artificially created peptide used as an inhibitor. This is not persuasive as there are no claim limitations which distinguish an artificially created peptide from the naturally phosphorylated peptide, nor does an intended 
Regarding the §102 rejections over Song, Applicant argues “Song provides no specific data or explanation for Ser 370/380/385. This is not persuasive as it is unclear what specific data or explanation Applicant believes is necessary to support an anticipation rejection. Song teaches each and every limitation of the claim and, as the claims are compositions, no “data” is required. Song need not provide an explanation as to why the residues are phosphorylated as, again, the composition of matter claim merely requires that the residues be phosphorylated, which Song teaches. The function in the preamble is a) inherent to the structure and so need not be taught by Song and b) solely recited in the preamble which is insufficient to patentably distinguish a composition where the claim does not rely on that preamble to be complete; see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) as well as MPEP § 2111.02.
Regarding the §102 rejections over Rahdar, Applicant agrees that Rahdar teaches the phosphorylation sites instantly claimed as well as the fact that they are “essential” (remarks 11/23/20 p.7). Applicant argues, however, that Rahdar does not teach the serine residues have selective efficacy. As above, the function is inherent to the structure and need not be recognized for the rejected composition claims. Applicant further argues that Rahdar does not teach S370; none of the claims rejected under §102 over Rahdar require this residue and so the argument is moot. Claims 10, 13 and 15-16 list S370 in the alternative and so is not required by the claim and claim 14, which requires S370, was not rejected under §102 over Rahdar.
Regarding the §103 over Wang/Rahdar, Applicant argues that Rahdar “simply identified cluster of multiple amino acid residues in PTEN…whose phosphorylation is required upon ‘closed’ PTEN conformation”. This is not persuasive as this is not all that Rahdar discloses. Briefly, Rahdar also discloses the effect of these residues as well as their criticality in said function. Applicant argues that Wang offers nothing further, which ignores the whole of the rejection based on Wang providing, briefly, motivation to utilize PTEN inhibitors to treat AD.
Applicant argues the inhibitor of the claims is “deliberately modified”; there are no claims which provide any limitations to this deliberate modification which would distinguish from the naturally occurring 
Applicant also argues that the specification shows that two of the TGNs provide significantly improved PTEN inhibitory effect compared to “mere fragments” showing a “similar amino acid sequence”, pointing to examples 2.1-2.4. TGN1 and TGN2 are the phosphorylated fragments of PTEN, which are made obvious as articulated in the rejection. However, surprising results must be considered as a rebuttal to a prima facie case of obviousness. In this case, TGN3 replaces critical phosphorylation sites—recognized as critical by the prior art as discussed—with valine and notes that this removes the inhibitory effect. This is unsurprising because, as noted, these phosphorylation sites were already known to be important and valine is not phosphorylated. TGN 4 and 5 are phosphorylated but the “similar” amino acid sequence argued by Applicant is in fact a fully scrambled version of the peptide and is not a “mere fragment” as the scrambled sequence does not exist in nature. Further, as function flows from structure, it is unsurprising that scrambling the primary structure of the biomolecule alters its function. Moreover, there is no suggestion in the prior art that phosphorylation is the only requirement for function, as the combination of references makes obvious using the native amino acid sequence phosphorylated at the critical residues. As such, the examples provided by Applicant provide no information which was surprising or unexpected and therefore do not weigh against obviousness.
Regarding the §103 over He/Wang/Rahdar, Applicant provides the same arguments and are unpersuasive for the same reasons.
Regarding the §103 including Torres, Applicant agrees that Torres recognizes that S370 phosphorylation is essential (remarks 11/23/20 p.10). Applicant argues that Torres fails to teach that S370/S385 is selectively effective. First, only claims 5 and 14 require S370 and so this argument fails to address the other claims which do not possess such selective efficacy as they do not require S370/S385. Further, as above, including these phosphorylation sites would have been obvious. While secondary considerations must be evaluated, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007). In this case, Applicant notes that removing S380 and S385 in TGN3 (valine substitution) removes this specificity. This does not provide data regarding the specificity of S370 as argued by Applicant. Further, Applicant notes Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the allegedly improved efficacy of pS370 is unsupported by the evidence and, even if established, is insufficient to outweigh the evidence of obviousness where the rationale would suggest its inclusion anyway.
Regarding the double patenting rejection, Applicant does not specifically point out any deficiency in the rejection and nonstatutory double patenting rejections, including provisional ODP rejections, are not held in abeyance (MPEP §804(I)(B)(1)).	Thus, the mere assertion that the rejection should be withdrawn is not persuasive.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M. WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached on Monday - Friday, 800 - 1630 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Adam Weidner/Primary Examiner, Art Unit 1649